Citation Nr: 1130293	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The appellant had service in the Army National Guard from October 1947 to July 1949.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  The Board subsequently remanded the case in January 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the appellant with a VA examination and then re-adjudicate the claims.  The AOJ scheduled the appellant for a VA examination, which was conducted in April 2011.  The appellant was then provided a supplemental statement of the case (SSOC) in May 2011, in which the AOJ again denied the appellant's service connection claims.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The appellant and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  A transcript of the hearing has been associated with the appellant's claims file.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic hearing loss disability was not demonstrated in service or within one year of separation from service; the appellant's current hearing loss is not attributable to military service.

2.  The appellant does not have tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The appellant does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  The appellant does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through an April 2008 notice letter, the appellant received notice of the information and evidence needed to substantiate his claims.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the April 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2008 letter.  Further, the appellant was provided notice regarding an award of an effective date or rating criteria in the April 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The appellant's service treatment records have been associated with the claims file.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  The appellant has submitted opinions from two private audiologists and also underwent VA examination in April 2011, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on audiological examination as well as consideration of the medical records in the claims file and the appellant's reported history.  The report addresses all of the pertinent evidence of record, to include statements given by the appellant at the time of the examination, and provides a complete rationale for the opinions stated.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in the April 2011 VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the appellant and his representative have both submitted written argument, and the appellant and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2010.  Otherwise, neither the appellant nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of combat. Thus, he is not entitled to application of the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and her current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the appellant contends that his current bilateral hearing loss and tinnitus are attributable to noise exposure while serving in the Army National Guard, including engine noise from his training as an auto mechanic and acoustic trauma from standing near firing howitzers.  First, the Board notes that VA audiology examination conducted in April 2011 shows a current bilateral hearing loss disability for VA purposes, as well as a current diagnosis of tinnitus.  38 C.F.R. § 3.385.  Further, the appellant's service records document that he took an auto mechanics course while in the Army National Guard.  

Relevant medical evidence consists of the appellant's service treatment records as well as the report of a VA audiological examination conducted in April 2011 and private opinions dated in May 2008 and March 2009.  The appellant has also submitted records of private audiological treatment he obtained in 1990.  A review of the appellant's service treatment records reveals a report of physical examination conducted in October 1947, which did not contain audiometric data.  At that examination, a whisper voice test conducted at that examination recorded a score for the appellant of 15 bilaterally, a normal score.  No separation documents are present in the appellant's claims file.  The report of the appellant's private 1990 audiological treatment reflects that he complained at that time of having experienced hearing loss and tinnitus for approximately one year.  He was diagnosed with bilateral hearing loss.  

A VA examination was provided to the appellant in April 2011.  The report of that examination reflects that the appellant reported having been exposed to noise in the Army National Guard while training as an auto mechanic and when standing near howitzers that were firing.  He stated that he had experienced tinnitus for "as long as [he] can remember" but was unable to state definitely that his hearing loss or tinnitus began during his time in the Army National Guard.  The appellant also stated that he experienced post-service noise exposure while working as a roughneck for an oil company for 15 years following his separation from the National Guard.  Audiological examination revealed bilateral sensorineural hearing loss, and the examiner also diagnosed the appellant with tinnitus.  The examiner opined that the appellant's hearing loss and tinnitus were less likely than not related to any in-service noise exposure.  In so finding, the examiner noted that the pattern of the appellant's hearing loss "is not consistent with noise exposure."  The examiner also pointed to the fact that the appellant was "unable to definitively state that his hearing problems and tinnitus manifested during that time."  

The appellant submitted private opinions dated in May 2008 and March 2009 from audiologists who conducted audiological examination and both diagnosed him with bilateral hearing loss and tinnitus.  The May 2008 private examiner acknowledged the appellant's reported history of acoustic trauma from firing Howitzers in the National Guard and opined that, "after reviewing [the appellant's] service history, it is as likely as not that [the appellant's] hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  The examiner did not offer any rationale for his conclusions.  Similarly, the March 2009 private examiner diagnosed the appellant with bilateral hearing loss and tinnitus and concluded that "it is just as likely as not that at least some of [the appellant's] hearing loss and tinnitus are the result of his exposure to hazardous noise while in the service."  Again, the examiner did not provide any rationale for her opinion.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claims of service connection for bilateral hearing loss and tinnitus.  The Board concedes that VA examination confirms that the appellant currently suffers from hearing loss and tinnitus.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, even conceding the appellant's exposure to acoustic trauma while serving in the Army National Guard, the April 2011 VA examiner found no link between any current disability and military service.  Noting that the appellant's pattern of hearing loss was not consistent with that caused by exposure to acoustic trauma and that the appellant was unable to state that his hearing loss or tinnitus symptoms actually dated to his time in the National Guard, the VA examiner gave as his medical opinion that it was not at least as likely as not that any current hearing loss or tinnitus was related to the appellant's service.    

The Board acknowledges that there are opinions in the file that purport to offer an etiological link between the appellant's time with the Army National Guard and his current disabilities.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one provider's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set forth below, the Board is satisfied that the April 2011 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinions offered by the private practitioners in May 2008 and March 2009.  

In so finding, the Board notes that the May 2008 and March 2009 private physicians do not appear to have reviewed the appellant's service treatment records or post-service treatment history in rendering their opinions, relying solely on the appellant's reported history.  In that regard, they did not account for the Veteran's post-service history of noise exposure, which he reported in 2011.  Further, the private physicians failed to offer any rationale to support their opinions.  Given the failure of the private treatment providers to adequately consider or discuss the totality of the appellant's medical history or to offer any rationale for their opinions, and in light of the well-reasoned negative opinion offered by the VA examiner in April 2011, which relied on consideration of the appellant's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the private treatment providers' statements to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  

The April 2011 VA examiner, by contrast, provided a report that considered the appellant's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the April 2011 VA examiner's opinion in making its determination.  As discussed above, the April 2011 VA examination specifically addressed causation, clearly indicating that the appellant's hearing loss and tinnitus are not likely related to his time in the National Guard.  Additionally, the examiner offered a clear and well-reasoned rationale for his opinion that the evidence contained in the appellant's claims file, including his own statements to the VA medical examiner, supported a conclusion that his current hearing loss and tinnitus are not likely related to service, relying on the examination report and his medical expertise as well as current medical knowledge in concluding that any such etiological link was doubtful.  For these reasons, the Board concludes that the April 2011 VA examiner's opinion is of greater weight.  In that connection, the Board acknowledges that the appellant's representative challenged the findings of the VA examiner concerning the appellant's private physicians' statements.  However, given the shortcomings of the private opinions discussed above, the Board finds that, whatever the stated reason, the VA examiner was correct in concluding that the reports are of little value in determining the etiology of the appellant's hearing loss and tinnitus.

The strongest evidence in favor of the appellant's claims is the May 2008 and March 2009 opinions from private treatment providers indicating that his current hearing loss and tinnitus are linked to service. The Board concludes, however, that this evidence is outweighed by the medical evidence from the April 2011 VA examiner's opinion.  In so finding, the Board reiterates that the VA examiner's well-reasoned opinion was based on a thorough review of the claims file as well as the appellant's reported history, including evaluation of his physical condition and medical history in the context of current medical knowledge governing the symptomatology and presentation of hearing loss and tinnitus.  Thus, in arriving at a decision as to whether the appellant's current hearing loss and tinnitus disabilities are etiologically linked to his service, the Board finds persuasive the medical opinion provided by the VA examiner in April 2011.

Regarding the appellant's tinnitus claim, because tinnitus cannot be objectively observed (except in rare instances), its presence is conceded.  However, as noted above, the preponderance of the probative medical evidence fails to show that the appellant's current tinnitus is related to military service.  To the contrary, the April 2011 VA examiner opined that it was less likely than not that the appellant's current tinnitus is etiologically related to service, including his conceded exposure to in-service acoustic trauma.  This decision was based in part on the appellant's inability to state with any specificity the onset of tinnitus.  As there is no probative medical evidence establishing an etiological link between the appellant's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.

The Board thus finds that the preponderance of the evidence is against the appellant's claim for service connection for hearing loss and tinnitus.  The Board finds credible the appellant's report that he currently experiences bilateral hearing loss and tinnitus.  However, there is no credible evidence indicating that his hearing loss or tinnitus began during service or that he has experienced a continuity of symptomatology since service.  In this regard, the Board recognizes that the appellant reported on his original application that his hearing loss and tinnitus began in service and reiterated this claim at his November 2010 hearing before the undersigned Veterans Law Judge.  However, as noted, during VA examination, he was unable to specify when he first began experiencing hearing loss or tinnitus.  Further, a 1990 private treatment record reflects that, at that time, the appellant reported having experienced hearing loss and tinnitus for only one year prior, which was more than 40 years after his separation from the Army National Guard.  The Board finds the statement made directly to a health care provider during the course of examination to be inherently more credible than the statement noted in the appellant's formal application, which was a document submitted in support of his claim for monetary benefits.  

Further, the Board notes that it does not question that the appellant was exposed to acoustic trauma in the National Guard, or that he presently suffers from hearing loss and tinnitus.  However, in order for the appellant's claims to be granted, a medical nexus linking the present disorders to service or to continued symptoms is required.  Here, there is no such evidence.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record.  Further, as noted above, the credible lay evidence does not suggest that the onset of symptoms occurred during service, and the appellant is not otherwise competent to provide a medical opinion linking his disabilities to service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the appellant is competent to report symptoms observable to a layperson, such as ringing in the ears, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claims of service connection for hearing loss and tinnitus, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for tinnitus is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


